IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 :   No. 425 EAL 2018
                                               :
                     Respondent                :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No.
                                               :   2671 EDA 2016 entered on August
                                               :   13, 2018, affirming the Judgment of
 JAVON HYMAN,                                  :   Sentence of the Philadelphia County
                                               :   Court of Common Pleas at Nos. CP-
                     Petitioner                :   51-CR-0004227-2014 and CP-51-CR-
                                               :   0004228-2014 entered on July 20,
                                               :   2016


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of March, 2019, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by Petitioner, is:

      Did not the Superior Court err and rely upon erroneous legal reasoning in
      upholding the trial court’s order denying Javon Hyman’s petition to dismiss
      pursuant to Rule 600?


The order of the Superior Court is VACATED, and the case is REMANDED for

reconsideration in light of Commonwealth v. Mills, 162 A.3d 323 (Pa. 2017).